Citation Nr: 0417481	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for urethral stricture 
secondary to the veteran's service-connected residuals of 
broken left hip and pelvis.

2.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 for treatment of a service-connected 
disability requiring convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran has active military service from November 1983 to 
August 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  At present, the veteran's case is 
before the Board for appellate review.

The issues on appeal require additional development and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before a Decision Review Officer 
in August 2002.  A copy of the hearing transcript issued 
following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this respect, in 
the August 2002 RO hearing, the veteran testified that in 
1985 he was operated on the left hip and pelvis after being 
hit by a car while crossing the street.  Due to the surgery, 
he laid in traction for about 6 months, and he used a Foley 
catheter to empty his bladder for about 5 or 6 months 
uninterruptedly.

A review of the service medical records indeed show that in 
May 1985, the veteran was struck by a car while crossing the 
street and that on May 29, 1985 he underwent surgery for open 
reduction internal fixation of a fractured femur.  
Subsequently, on August 29, 1985, he once again underwent 
surgery for the removal of retained hardware of the left hip.  
The evidence shows the veteran was hospitalized for a total 
of 122 days.

Additionally, May 1985 hospitalization notes indicate the 
veteran reported he had too much to drink, and had urgency 
with urination.  The notes indicate he said "when I have to, 
I have to go right then."  However, the Board notes that 
July 1985 follow up medical notations indicate that, 
postoperative from the May 1985 surgery, he had been well and 
ambulating with crutches one week post surgery to the day of 
the follow up examination.

The service medical evidence is completely silent as to 
whether the veteran in fact was required to use a catheter 
for emptying his bladder at any point during his 122 days of 
hospitalization.  However, the postservice medical evidence 
includes various medical opinions, including in February 
2001, March 2001 and May 2002 medical notations/summaries 
from the Birmingham VA Medical Center, indicating that the 
veteran suffers from short segment bulbar urethral stricture 
likely related to the long period with indwelling Foley 
Catheter in the 1980s.

In this case, the Board finds that the veteran has not been 
given the benefit of a VA examination by an appropriate 
specialist which can render a proper medical opinion as to 
the etiology of the claimed disorder.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, the veteran 
should be scheduled to undergo a VA examination in order to 
determine the etiology of the claimed disorder.

Furthermore, it appears the veteran has been treated for the 
claimed disorder at Birmingham, Tuscaloosa, Tuskegee and 
Montgomery VA Medical Centers (VAMCs) from the mid 1980s to 
the present.  As such, the RO should assist the appellant in 
obtaining any additional available VA and private medical 
records that may be identified as relevant to the claims on 
appeal.

Further, the United States Court of Appeals for Veterans 
Claims (Court) directed that one claim that is inextricably 
intertwined with another is not ready for Board review while 
the other claim is pending.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  In this case, the claim of entitlement to a 
temporary total rating is not ready for appellate review 
until the matter of service connection for urethral stricture 
is determined.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims files must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issues on 
appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed urethral stricture secondary to 
the service-connected disability of 
broken left hip and pelvis.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims files.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
Medical Center (VAMC) since discharge 
from service to the present relevant to 
the claimed urethral stricture secondary 
to the service-connected disability of 
broken left hip and pelvis.  All 
identified treatment records from any 
reported VAMC, including any records from 
the Birmingham, Tuscaloosa, Tuskegee and 
Montgomery VA Medical Centers, which are 
not already contained within the claims 
files should be obtained and associated 
with the claims files.  If the search for 
the above records has negative results, 
the claims files must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
urologist, to evaluate the nature, 
severity, and etiology of the claimed 
urethral stricture secondary to the 
service-connected disability of broken 
left hip and pelvis.  If no such 
disorder(s) is currently found, the 
examiner should so indicate.  The claims 
folders must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims files 
were reviewed.  All necessary tests and 
studies should be conducted in order to 
render the diagnosis of the claimed 
disorder.  The examiner must review the 
veteran's service medical records and 
history, and all post-service medical 
records, including the February 2001, 
March 2001 and May 2002 medical 
notations/summaries from the Birmingham 
VA Medical Center, indicating that the 
veteran suffers from short segment bulbar 
urethral stricture likely related to the 
long period with indwelling Foley 
Catheter in the 1980s.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the claimed urethral stricture 
is proximately due to the service-
connected disability of broken left hip 
and pelvis.  In addition, the VA 
specialist should provide an opinion as 
to whether it is at least as likely as 
not that the claimed urethral stricture 
became manifest during the veteran's 
active service, was incurred in or 
aggravated during his active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, or is otherwise related to 
his active service, including the 1985 
surgeries or treatment related to the 
service-connected disability of broken 
left hip and pelvis.  It is requested 
that the VA specialist reconcile any 
contradictory evidence regarding the 
etiology of the claimed urethral 
stricture, including the fact that the 
service medical evidence is completely 
silent as to whether the veteran in fact 
was required to use a catheter for 
emptying his bladder at any point during 
his 122 days of hospitalization during 
1985.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a written report.

5.  The veteran should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of his failure to report to the 
examination.  If he fails to report to 
the examination, this fact should be 
noted in the claims folders and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folders.

6.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's 
claims of entitlement to service 
connection for urethral stricture 
secondary to the service-connected 
disability of broken left hip and pelvis 
and entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                     
______________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).












 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



